Citation Nr: 0639516	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-08 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to non-service-connected Department of 
Veterans Affairs (VA) death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

J. Kang, Counsel
INTRODUCTION

The veteran had recognized guerrilla service on May 1, 1943 
and from November 1943 to March 1946, and service in the New 
Philippine Scouts from August 1946 to August 1947.  He died 
in September 1992; the appellant is the veteran's surviving 
spouse.

By a July 2004 RO decision, the appellant's claims of service 
connection for the veteran's cause of death and non service-
connected death pension benefits were denied.  The appellant 
appealed this decision to the Board of Veterans' Appeals 
(Board).  

The appellant was afforded a personal hearing before the 
undersigned Veterans Law Judge in July 2006.  A transcript of 
that hearing is of record. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.  

2.  The veteran died in September 1992, as a result of bone 
cancer metastasis.

3.  At the time of the veteran's death, service connection 
was in effect for malaria, rated 0 percent disabling.

4.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between the 
veteran's military service, or any disability related 
thereto, and his death. 

5.  The competent evidence of record does not show a service-
connected disability materially or substantially contributed 
to the cause of death.  

6.  The veteran did not possess the requisite service to 
qualify for VA non-service-connected death pension for his 
surviving spouse.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death, to include as due to a service-connected 
disability, are not met.  38 U.S.C.A. §§ 1110, 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2006).

2.  The service requirements for eligibility for VA non- 
service-connected death pension benefits are not met.  38 
U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the RO's 
March 2004 and May 2004 VCAA notice letters were issued prior 
to the initial unfavorable determination in July 2004.  

The appellant and her daughter testified at a hearing held at 
the RO before the Board in July 2006.  As such, the appellant 
has been provided a meaningful opportunity to participate 
effectively in the processing of her claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The Board finds, however, that the VCAA is not applicable to 
the present claim for non service-connected death pension 
benefits, as it is a question of law whether the decedent's 
service qualifies as active service for VA benefits.  The U. 
S. Court of Appeals for Veterans Claims (Court) has held that 
the VCAA has no effect on an appeal where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).

With regard to the appellant's service connection claim for 
the cause of the veteran's death, the VCAA is applicable in 
this matter.  However, the Board would note that the 
appellant has been notified of the evidence and information 
necessary to substantiate her claim, in letters from the RO 
dated in March 2004 and May 2004.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  She was also notified of the necessary 
criteria and the reasons that her claim had been denied, by 
means of the discussions in the July 2004 decision and the 
October 2004 statement of the case (SOC) and the September 
2002 supplemental statement of the case (SSOC). There is no 
indication of any relevant records that the RO failed to 
obtain.  Moreover, the appellant does not contend that the 
service as verified by the service department is erroneous in 
such a way as to warrant a further request to the service 
department to verify or re-certify additional military 
service.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Further, the VCAA notice to the claimant did not include all 
of the types of evidence necessary to establish the five 
elements.  However, this case is being denied based on the 
fact that there is no evidence to establish that the 
appellant is entitled to VA DIC or death pension benefits.  
Thus, any deficiency of notice with regard to establishing 
the degree of disability or effective date is not prejudicial 
to the claimant in this case.  

Because it has not been established that the decedent had the 
required military service to be eligible for VA death pension 
benefits, and since there is no additional and pertinent 
information to dispute the service department finding, 
further development would serve no useful purpose.  See 38 
C.F.R. § 3.159(d)(1).  No amount of notice from VA can change 
the decedent's legal status as certified to VA by the service 
department.  The legal outcome is clearly dictated by the 
existing law, regardless of any further notice the appellant 
might receive.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.


Service Connection for the Cause of Death

The appellant applied for VA death benefits in December 2003.  
The marriage certificate reflects that the appellant and the 
veteran were married in August 1949.  The Certificate of 
Death reflects that the veteran died in September 1992 from 
bone cancer metastasis.  At the time of the veteran's death, 
a non compensable disability evaluation was in effect for 
service-connected malaria.  The claims file reflects that the 
veteran had no claims pending at the time of his death.  In 
this regard, the Board notes that the veteran's claim for a 
compensable rating for service-connected malaria and 
entitlement to service connection for a psychiatric disorder 
were denied in an October 1979 Board decision.  

Turning to the evidence in this case, the Board notes that 
service department records reflect the veteran's recognized 
guerrilla service on May 1, 1943 and from November 1943 to 
March 1946, and service in the New Philippine Scouts from 
August 1946 to August 1947.  

Service medical records reflect treatment for malaria in June 
1945 and August 1945.  In March 1947 the veteran was treated 
for headaches.  In June 1945, the veteran was diagnosed with 
"malaria, new, estivo-autumnal, positive, P falciparum, 
incurred in Montalban, Rizal, Luzon."  After a week long 
hospitalization, the veteran was discharged to duty and noted 
to be recovered.  In August 1945, the veteran was treated for 
malaria; however, two separate malaria smears taken in August 
1945 were negative for malarial parasites.  In an April 1947 
report of physical examination at separation, no 
abnormalities were noted.

In a June 1947 Affidavit for Philippine Army Personnel, it 
appears that the veteran reported he was sick from October 
1945 to November 1946 but he did not specify the nature of 
the illness.  

The Board will consider the post-service medical evidence.  
This evidence includes March 1955 lay statements from a 
fellow service man and a family friend, a December 1971 
hospitalization discharge summary, and a March 1979 private 
medical certificate.  The Board will also consider testimony 
heard in July 2006 from the appellant and her daughter in 
support of the claims currently on appeal.    

In March 1955 affidavits from a fellow service man and a 
family friend, it was noted that the veteran's physical 
health had been weakened by his recurrent cerebral malaria 
which caused him to develop mental problems and left him 
permanently disabled.  

In a December 1971 discharge summary from Veterans Memorial 
Medical Center, the veteran was treated for chronic gouty 
arthritis with acute exacerbation. Moderately advanced 
patellar tendon of undetermined etiology was noted in the 
report.  He complained of pain and swelling in the knees for 
a 15-year period.  Other symptoms associated with this 
condition included chills, fever, headache, dysuria, and 
hematuria.  The veteran was noted to be fairly developed and 
nourished.  The prostate gland was noted to be enlarged and 
the veteran underwent additional clinical testing which 
resulted in diagnoses of chronic gouty arthritis, pulmonary 
tuberculosis (PTB), benign prostatic hypertrophy (BPH), 
intestinal ascariasis (intestinal disease caused by parasitic 
roundworm), and colon trichuriasis (parasitic disease caused 
by infection of the large intestine).  There was no mention 
of the relationship of these disorders to the veteran's 
military service or history of malaria.  

In a March 1979 medical certificate from a private examining 
physician, the examiner reported that the veteran was 
"extremely weak, bedridden with weakness and paralysis of 
the body due to chronic CVA (cerebrovascular accident) 
complicated from a nervous breakdown and malaria" that was 
incurred in the line of duty during World War II.  This 
opinion was noted to be based upon the veteran's history of 
his present ailments.  The examiner concluded that the 
veteran should be considered permanently disabled.  

The Board notes that in July 2004, the Veterans Memorial 
Medical Center reported that its records did not show any 
hospitalization or treatment for the veteran's bone cancer 
metastasis.  The hospital administrator confirmed that the 
veteran's confinement from November 1971 to December 1971 was 
for chronic gouty arthritis, PTB, BPH, ascariasis, and 
trichuriasis.  

In July 2006, the appellant and her daughter both testified 
to the effect that the veteran had suffered from rheumatism 
and body weakness in service and that after service he 
continued to experience headaches, atrophy, swelling, and 
pain in the lower extremities, and difficulty with 
ambulation.  They reported that he was thin and had mental 
problems after his discharge from service.  The daughter 
testified that the veteran was diagnosed with bone cancer in 
the 1950's.  

In July 2004, the RO denied service connection for the cause 
of the veteran's death due to bone cancer metastasis.  

Based on a review of the evidence in its entirety, the Board 
notes that the claims file reflects no record of any 
complaints, findings, or treatment for bone cancer within one 
year of the veteran's service or in the years immediately 
after his active service.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  

For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

In this case, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  As noted 
above, the veteran died in September 1992; his certificate of 
death provides that the immediate cause of death was bone 
cancer metastasis.  At the time of the veteran's death, 
service connection was established for malaria with an 
assigned noncompensable disability rating.

No competent medical evidence has been submitted to show that 
the bone cancer noted on the veteran's death certificate is 
linked to service or his service-connected malaria.  There is 
no evidence of bone cancer or musculoskeletal abnormalities 
in service.  The best evidence of record, namely, the 
appellant's lay testimony, indicates that the veteran was 
first diagnosed with bone cancer sometime in the 1950's.  
However, this assertion is unsupported by the competent 
medical evidence of record.  

The Board has carefully considered the evidence of record 
dated in or around the time that the veteran was diagnosed 
with bone cancer.  In this regard, a lay statement dated in 
1955 indicates the development of a mental disorder that was 
attributed to the veteran's service-connected malaria.  Also, 
a private doctor indicated that the veteran experienced a 
cerebrovascular accident which caused him to be extremely 
weak, emaciated and bedridden with paralysis.  While it 
appears that the March 1955 examiner opined that stroke was 
related to the veteran's service-connected malaria, there is 
no mention of complaints, treatment, or diagnosis of any bone 
cancer noted in the records during this period.  As such, 
there is no competent medical evidence that links the 
veteran's death from bone cancer metastasis to any event in 
service or service-connected malaria.  

The Board recognizes the appellant's assertions that the 
veteran's death was the result of service.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the appellant is not competent to provide an opinion 
requiring medical knowledge, such as questions relating to 
causation or etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  As a result, her own assertions do not constitute 
competent medical evidence that the veteran's death was 
related to his service.

Accordingly, the Board finds that a service-connected 
disability is not shown to have been a principal or 
contributory cause of the veteran's death.  The preponderance 
of the evidence is against the claim for service connection 
for the cause of the veteran's death and that claim is 
denied.

Death Pension Benefits

The appellant has also claimed entitlement to non service-
connected death pension benefits.  

In this case, VA shall pay pension for non-service-connected 
disability or death to the surviving child of each veteran of 
a period of war who met the service requirements prescribed 
in section 1521(j) of this title, or who at the time of death 
was receiving (or entitled to receive) compensation or 
retirement pay for a service- connected disability.  38 
U.S.C.A. § 1542.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the veteran 
have active military, naval or air service.  See 38 U.S.C.A. 
§§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  The 
term 'veteran' is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  'Active military, 
naval, and air service' includes active duty. 'Active duty' 
is defined as full-time duty in the Armed Forces.  38 C.F.R. 
§ 3.6(a), (b).  'Armed Forces' consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1. Service 
of veterans enlisted under section 14, Pub. L. 190, 79th 
Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Pub. L. 190. 38 
U.S.C.A. 107; 38 C.F.R. § 3.8 (b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included as qualifying service for compensation 
benefits, but not for pension benefits.

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.8(b), (c), and (d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  See 38 U.S.C.A. § 
107(a); 38 C.F.R. § 3.8.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence demonstrates that the 
veteran lacked qualifying military service for pension 
purposes.  In this regard, the Board observes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that findings by the United States service department 
verifying a person's service 'are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

According to a November 2004 letter from the National 
Personnel Records Center, the veteran's service was in the 
Philippine Commonwealth Army, with recognized guerrilla 
service.  A U.S. service department report of separation also 
documents his service as a New Philippine Scout from August 
1946 to August 1947.  As none of this service constitutes 
qualifying military service for pension purposes, the 
appellant does not meet the basic eligibility requirements 
for VA pension benefits and her claim must be denied as a 
matter of law.  Where, as here, the law and not the evidence 
is dispositive, the matters on appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to VA non-service-connected death pension 
benefits is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


